Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 101
1.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
2.	Claims 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significant more for the following reasons.
Regarding step 1, claim 17 is a method so it falls within one of the four statutory categories.
Referring to claim 17, regarding step 2A prong 1, claim 17 is directed to an abstract idea. Claim 17 recites the limitations: “receiving operand data representing an operand value and modulus data representing a modulus value”, and “generating a remainder based on the operand data and the modulus data”, including: “generating, by an initial modulo stage, a first residual value”, “generating, by a sequence of intermediate modulo stages, a sequence of intermediate residual values”, and “generating, by a final modulo stage, a final residual value as the remainder.”  Under the broadest reasonable interpretation, these limitations cover performance of the limitations in the mind. There is nothing in the claim that precludes the steps from practically being performed in the mind, perhaps even with the use of a pen and paper. Therefore, the limitations falls within the “mental processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Referring to claim 17, regarding step 2A prong 2, the claim does not recite any additional elements.  However, those additional elements do not integrate the judicial exception into a practical application.  Accordingly, the abstract idea is not integrated into a practical application. 
Regarding step 2B, claim 17 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Applying an exception using a generic computer cannot provide an inventive concept. The claim is not patent eligible.
Regarding claims 18-20, they do not add any feature or subject matter that would resolve the non-statutory deficiencies of the independent claim from which it depend.  They are therefore rejected for essentially the same reasons as claim 17.			 

			Claim Rejections - 35 USC § 102


3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 10 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Moudgill (Pub. No. US 2011/0153701 A1).
	As per independent claim 10, Moudgill teaches (e.g., see Figs. 1 & 3) the claimed invention.
Claim 10. A modulo operation (MO) unit (e.g., see Fig. 3), comprising: 
a first input (e.g., see Fig. 1, box 16 and Fig. 3, element 40) configured to receive operand data representing an operand value; 
a second input (e.g., see Fig. 1, box 18 and Fig. 3, element 42) configured to modulus data receive a modulus value; 
an initial modulo stage (e.g., see Fig. 3, Stage# 0), coupled to the first input and the second input, configured to generate a first residual value based on the modulus data and the operand data, and output the first residual value; 
a sequence of intermediate modulo stages (e.g., see Fig. 3, Stage# 1 -Stage# N-2)  , coupled to the second input, each intermediate modulo stage configured to receive the output from the initial modulo stage or a preceding intermediate modulo stage, generate an intermediate residual value based on the modulus data and the output from the initial modulo stage or the preceding intermediate modulo stage, and output the intermediate residual value; and 
a final modulo stage (e.g., see Fig. 3, Stage# N-1), coupled to the second input and the output from a last intermediate modulo stage, and configured to generate a final residual value based on the modulus data and the output from the last intermediate modulo stage, and to output the final residual value as a remainder.
	Due to the similarity of claims 17-20 to claim 10, they are rejected under a similar rationale.
 
5.	Claims 10 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Woo et al (US Pat. No 8,880,577 B2).
	As per independent claim 10, Woo et al teaches (e.g., see Figs. 1 & 2; col. 2 first completed para. & col. 6, third completed para.) the claimed invention.
Claim 10. A modulo operation (MO) unit (e.g., see Fig. 2), comprising: 
a first input (e.g., see. Fig. 2, input C1) configured to receive operand data representing an operand value; 
a second input (e.g., see. Fig. 2, input a1) configured to modulus data receive a modulus value; 
an initial modulo stage (e.g., see Fig. 2, Stage 200), coupled to the first input and the second input, configured to generate a first residual value based on the modulus data and the operand data, and output the first residual value; 
a sequence of intermediate modulo stages (e.g., see Fig. 2, Stages 210, col. 6, third completed para. at last sentence  “increase or decrease the number of operation blocks according to the magnitude of N), coupled to the second input, each intermediate modulo stage configured to receive the output from the initial modulo stage or a preceding intermediate modulo stage, generate an intermediate residual value based on the modulus data and the output from the initial modulo stage or the preceding intermediate modulo stage, and output the intermediate residual value; and 
a final modulo stage (e.g., see Fig. 2, Stage 220), coupled to the second input and the output from a last intermediate modulo stage, and configured to generate a final residual value based on the modulus data and the output from the last intermediate modulo stage, and to output the final residual value as a remainder.
	Due to the similarity of claims 17-20 to claim 10, they are rejected under a similar rationale.

			Claim Rejections - 35 USC § 103

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
7.	Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Moudgill (Pub. No. US 2011/0153701 A1) in view of Rossi et al (Pub. No. US 2020/0310761).
	Moudgill has been discussed in paragraph No. #4.
	As per independent claim 1, the claim adds a computing engine (CE) in the modulo operation (MO) unit claim 10.  The “computing engine (CE)” is merely a computing device coupled to modulo operation (MO) unit to perform the desired function.  The feature is old and well known in the art.  For example, Rossi et al disclose a hardware accelerator having modulo operation (MO) unit (e.g., modulo feature in Abstract, paras. [0008]-[0010] & [0058] and Figs. 53-54 for Residue Number System in paras. [0023], [[0087], [0089], [0108] & [0110]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine to Rossi et al’s “computing engine (CE)” in Moudgill, thereby making the claimed invention, because the proposed device is a computing engine having modulo operation (MO) unit as claimed.
As per dependent claims 2-3, the detailed features are well known in the art.

8.	Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Woo et al (US Pat. No 8,880,577 B2) in view of Rossi et al (Pub. No. US 2020/0310761).
	Woo et al have been discussed in paragraph No. #4.
	As per independent claim 1, the claim adds a computing engine (CE) in the modulo operation (MO) unit claim 10.  The “computing engine (CE)” is merely a computing device coupled to modulo operation (MO) unit to perform the desired function.  The feature is old and well known in the art.  For example, Rossi et al disclose a hardware accelerator having modulo operation (MO) unit (e.g., modulo feature in Abstract, paras. [0008]-[0010] & [0058] and Figs. 53-54 for Residue Number System in paras. [0023], [[0087], [0089], [0108] & [0110]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine to Rossi et al’s “computing engine (CE)” in Woo et al, thereby making the claimed invention, because the proposed device is a computing engine having modulo operation (MO) unit as claimed.
As per dependent claims 2-3, the detailed features are well known in the art.

						Conclusion

9.	Claims 4-9 and 11-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	

10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Cited references are art of interest.

11.	The following is an examiner’s statement of reasons for allowance: the recorded references do NOT teach or suggest the detail of “the initial modulo stage includes: 
a left hand shift (LHS) block including an input coupled to the second input, and an output; 
a comparator including a first input coupled to the first input, a second input, and an output; 
a sign block including a first input coupled to the first input, a second input coupled to the output of the LHS block, and an output coupled to the second input of the comparator; 
a subtractor including a first input coupled to the first input, a second input coupled to the output of the sign block, and an output; and 
a multiplexor including a first input coupled to the first input, a second input coupled to the output of the subtractor, a control input coupled to the output of the comparator, and an output configured to output a first residual value” features as recited in dependent claim 4.  Similar language is used in dependent claim 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan V. Mai whose telephone number is (571) 272-3726.  The examiner can normally be reached on Mon, Wed and Fri from 9:30am to 2:30pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mehta Jyoti, can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is:
			Official	 	(571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Tan V Mai/ 		Primary Examiner, Art Unit 2182